Human Right Risk Assessment

Equatorial Palm Oil’s Palm Bay Plantation

Grand Bassa Country, Liberia

Dirge

a da,

ee

INO VEHICLE IS ALLOW

TOPASS THROUGH THE

PLANTATION DUE TO BAD
ROAD CONDITION:

Van NOMOGAIA 70° penven, CO 80208

GUIDING BUSINESS IN HUMAN RIGHTS WWW.NOMOGAIA.ORG
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Note on This Human Rights Risk Assessment

This Human Rights Risk Assessment (“HRRA”) has been prepared by Nomogaia. An HRRA is
an assessment of risks to human rights caused by a business operation (see www.nomogaia.org).
HRRAs are useful in a number of situations, including when a third party is interested in whether,
and to what extent, a corporate operation respects human rights. The third party could be, for
example, a bank determining whether to make a loan, a buyer certifying that its supply chain
respects human rights, an acquiring corporation or a government ensuring that its contractors
respect human rights. In addition, HRRA can be used as a first step in a company’s human rights
due diligence on its own operations. This HRRA analysis and the parties and rightsholders
discussed below are real. The analysis is based on Nomogaia’s site visits in the first half of 2016.
Relevant follow up information was received through the third quarter of 2016. The third party
to which this HRRA is addressed is hypothetical and is referred to as the “Investor.” Kuala Lumpur
Kepong Berhad (“KLK”) should have performed a human rights assessment, at least as detailed
as this one, when it first invested in, and when it took a controlling interest in, Equatorial Palm
Oil (”EPO”). KLK should also do this kind of assessment to confirm that its Liberian plantations
comply with human rights standards.

This HRRA not performed at the request of, or under contract to, EPO and KLK. Those
companies are invited to use this HRRA to assist their own human rights due diligence on their
operations, as required under the UN Guiding Principles on Business and Human Rights
(“UNGPs”).
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
EXECUTIVE SUMMARY

Equatorial Palm Oil has failed to respect! several human rights pertinent to labor standards,
livelihoods, health and property rights and is putting rights at risk in the future. A summary of
human rights risks to rightsholders is presented in Table |.

Table | Human Rights Risks (very Highh Highh Significant, Present)

IMPACT
Extreme Very High Variable
P Certain Just Right to
R Remuneration, Collective
fe) Bargaining
B Highly Safe Working
A Likely Conditions
B
! Likely
L
I
T
Y
Uncertain

Risk is a resultant of Impact and Probability. Impact is determined by the number of
rightsholders at risk and the degree to which their rights may be negatively affected and are rated

lExtremef {Medium or Variable. Probability is based on the analysis of the kind,

quantity and quality of evidence supporting the likelihood that human rights will be negatively

impacted. Probability is rated Highly Likely# Likely and [Uncertain]. For each affected right,

the impacted rightsholders are identified. These are summarized in Table 2, below:

1 Corporations have a responsibility to respect human rights. United Nations Guiding Principles on Business and
Human Rights. See Section II.A. below.
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Table 2 Human Rights Risk Components

Probability Rightsholders
Just Very High Certain Very High Subcontractors and
Remuneration their dependents
Right to High Certain i Employees who are
Collective union members
Bargaining
Safe Working High Highly Likely Very High Employees and
Conditions, Subcontractors
Health

Clean High Employees and
Environment, their families in
Water, Health, camps

Adequate
Housing
Clean Communities
Environment, downstream of
Water plantation,
Employees and
families in camps
Property (Past Certain Very High Communities with
Actions)? land claims

Property (Future Very High Communities with
Actions) land claims
Child Labor High Working Children

The Liberian Context: Liberia is in the process of rebalancing its economy, leasing large tracts
of land to foreign investors, with the promise of local employment and the economic boost o
corporate investment. The government of Liberia, investing companies and many Liberian
citizens support this basic trade-off. The land side of the equation has been hotly debated,
including at Equatorial Palm Oil’s (EPO’s) Palm Bay Estate. The labor side of the equation has
received less scrutiny.

EPO’s adverse human rights impacts range from Moderate to Very High. An investor in this
project risks being complicit in EPOs negative impacts on human rights in the community.

Labor Rights: The relevant Labor Rights include the Right to a Living Wage, the Right to Safe
Working Conditions, the Right to Unionize and the Right to Collective Bargaining. Rights-based

2This is a past event and so not a “risk.” It is shown as the basis for the Property (Future Actions) risk analysis
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
analysis of labor conditions considers whether a company treats its workforce (employees and

subcontractors) with basic human dignity. Based on NomoGaia’s on-site observations, multiple
interviews, and data supplied by EPO, labor rights at the Palm Bay Estate are not respected.

A severe negative human rights impact results from the distinction between employees and
subcontractors. EPO hires subcontractors as a lower cost alternative to the “employee” status,
which confers benefits, such as holidays with pay, annual leave, medical care, housing, education
for dependents, social group insurance. Two-thirds of EPO’s workforce have the status of
subcontractor, even though they are engaged year-round on work essential to the plantation’s
operations. Despite outsourcing the majority of its labor to subcontractors, EPO retains a
corporate responsibility to respect the rights of its subcontractors.

Even for direct employees, working conditions are substandard, including lack of adequate
personal protective equipment. Supplied company housing adversely impacts privacy rights, as
two families are assigned to each small company house designed for a single family. Houses have
no safe potable water. In some camps, borehole pumps were inoperable, so that the entire
population had to draw water from an open stream also used for bathing and washing. There are
camps with no toilets or latrines, and the stream is down gradient from the camp, generating
water contamination risks that are obvious to employees. Neither stream nor borehole water is

as

There is a noticeable high level of frustration

“THERE IS NO LABOR LAW HERE.” among the employees and subcontractors at Palm

— EPO EMPLOYEE Bay. This is a reflection of the multiple human rights

infringements reported throughout this assessment,

including housing, drinking water at the camps and inadequate personal protective equipment.

Employees are angry at these conditions, but jobs are scarce, so workers accept this degrading

treatment. There is a risk that tensions will reach a boiling point, and some form of labor action
or violence will ensue.

Land Rights: Equatorial Palm Oil’s Palm Bay Estate has had significant negative human rights
impacts on land rights, particularly between 2008 and 2014. Much of the attention on the
dramatic recent expansion of the palm oil sector in Liberia has focused on land acquisition and
related disputes with the local communities. This attention is justified, as the central government
has granted long-term concessions to multinational palm oil companies to use and control vast
tracts of land. These concessions were made without consent or input of the local communities,
to whom the land is home as well as a fundamental economic and cultural asset. This has led to
protracted land disputes as the plantation companies have cleared, planted and occupied forest
and farm land.

EPO states that it is now trying to reverse past procedures and states it will henceforth only
operate on land with prior community consent. It engaged in a joint mapping exercise with
communities and opposition groups to identify the parcels which have, and which do not have,
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate
community consent. It has stopped planned expansion of its planation until the mapping is
completed and has signed a Memorandum of Understanding with some communities, making
these commitments in writing. It is too early to know if this effort will succeed, but, given the

past history, the values at stake, the experience of other plantations, and the current sentiments
of the company’s opponents, there is good reason to expect at least some disputes to continue.

vi
Contents
EXECUTIVE SUMMARY |..scccssssssssesccsssssssssececsssnsssseccessssnssseceesnsnnsseeeeesnnnmeseeseesnnnmesesesnnnmeeeeeennsnes iii

ACFONYMMS oo. eeceesecescessceseseeeeeeseeseeeesseeseeaecaacsecseeaeeaeeaeeseeseeaecaasseesesaeaeeeesaesseeascsasaeesesaaseeeeeeeaeeaeenee 2

I. BUSINESS AND HUMAN RIGHTS.

a. The Corporate Responsibility to Respect Human Rights... 1
b. | Human Rights Risk Assessment: Definitions and Methods ..........cccesseseseseseseeeeeeee 2
Il. PALM OIL

@. Uses and ProductiOn.......c.ccsccsssessessssesssessssseesssesssssseesssesiessseesssesseesseesseseesseeesssseeeeseeees D
bb. Palm Oil in Liberia... ceeseesssesseseseesssessessseesssessessseesssessessseesssesseesseeessesteesseesssseesseeees D
II]. EQUATORIAL PALM OIL... ccccccccecesccscececeeseescessececsecsssssessesesessaeessssesessaessesseeessasesaseneees 4
a. Ownership and Corporate Structure ....c.cccceceseseseseeseseseseesesessseseesssessesseseeneeeee 4
b. — Concession AgreeMent .....ccccececeecesesessesesesesesesesssesesesssessessessseseessessessseseeeseeees 5

c. Palm Bay Estate.

dd. Company Standards... cceceseseesesssessesesesssessessessesssessessessesssssessesseeeeeeeeees 5
e. Human Rights Due Diligence 0... ecececeeceeceseceseseseeseseseesesesssesesesesessesseseeeeeeeee 5
IV. HUMAN RIGHTS RISKS AND ADVERSE IMPACTS AT EPO .......c.csccsssessssestssestsessestseestseseeaee 7
A. Labor Rights wo. ccc eceeseeceseseseseseseseeseeseesssessesssessessesssesssesssesssesssesseesseeseeeseeees 7
b. Welfare Rights oo... ee eneneneeneieeeeeseseeeeeaeeeeeeaees LS
c. Land Rights...

a. — People Interviewed... eeececeeeseeeeseseeceseeeseseeceseseescseeeeseeeescsacaeseesaesetatseeetsteeteteetetsees 20

b. Partial List of Documentary Sources and References ..........c:ccseeceseeseeeeeeeeteeeeeeteeeeteee 2
Acronyms

CBA
EPO

FPIC
GAAWUL
HRRA
LIBINCO
KLK

PPE

PPP
RSPO

spl
UNGPs
WB

Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Collective Bargaining Agreement

Equatorial Palm Oil Plc

Free, Prior and Informed Consent

General Agriculture and Allied Workers’ Union of Liberia
Human Rights Risk Assessment

LIBINC Palm Oil Inc.

Kuala Lumpur Kepong Berhad

Personal Protective Equipment

Purchasing Power Parity

Roundtable on Sustainable Palm Oil

Sustainable Development Institute

United Nations Guiding Principles on Business and Human Rights

World Bank
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

|. BUSINESS AND HUMAN RIGHTS
a. The Corporate Responsibility to Respect Human Rights

International law requires governments to respect, protect, and fulfill internationally
recognized human rights.? Companies have the responsibility to respect human rights. The
United Nations Guiding Principles on Business and Human Rights, the universally endorsed
standard for corporate human rights duties, clarified this role, and companies have broadly
accepted it. UNGPS, Principle 13 states that business must: “(a) avoid causing or contributing to
adverse human rights impacts through their own activities, and address such impacts when they
occur; [and] (b) seek to prevent or mitigate adverse human rights impacts that are directly linked
to their operations, products or services by their business relationships, even if they have not
contributed to those impacts.” The human rights which companies must respect include, at a
minimum, those recognized in the Universal Declaration of Human Rights, the International
Covenant on Civil and Political Rights, the International Covenant on Economic, Social and
Cultural Rights, as the well as the International Labor Organization’s Declaration on Fundamental
Principles and Rights at Work (UNGPs, Principle 12). The human rights discussed in this
assessment are described in those documents and their commentary.

An essential element of corporate respect for human rights is the requirement that
companies conduct human rights due diligence on their own operations (UNGPs, Principles 15
and 17). Human rights due diligence should include “assessing actual and potential human rights
impacts, integrating and acting upon the findings, tracking responses, and communication how
impacts are addressed” (UNGPs, Principle 17). Human rights due diligence should also be
conducted before corporate mergers, combinations, acquisitions, investment and lending
(UNGPs, Principle 17, Commentary). Human rights due diligence includes an analysis of
“complicity.” “[B]usiness enterprises may be perceive as being ‘complicit’ in the acts of another
party where, for example, they are seen to benefit from an abuse committed by that party”
(UNGPs, Principle 17, Commentary). This “other party” can include governments, state owned
enterprise and other private companies.

Human rights due diligence should, in part, “gauge human rights risks” (UNGPs Principle 18).
It should “identify and assess any actual and potential adverse human rights impacts” and the
process should “(a) draw on internal and /or independent external human rights expertise; [and]

3 UNGPS, Principle 1, Commentary and sources referred to. The Human Rights Council endorsed the Guiding
Principles in its resolution 17/4 of 16 June 2011. The “Guiding Principles apply to all States and all business
enterprises, both transnational and others, regardless of their size, sector, location, ownership and structure.”
UNGPS, p. 1.
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate
(b) involve meaningful consultation with potentially affected groups and other relevant
stakeholders” (UNGPs, Principle 18).

b. Human Rights Risk Assessment: Definitions and Methods

This Human Rights Risk Assessment is a form of early phase human rights due diligence,
performed in accordance with the UNGPs. An HRRA considers the actual and potential adverse
human rights impacts of an existing or proposed business operation. It determines whether those
negative impacts constitute a lack of respect for human rights by the corporate operator. It
contains an analysis of the breadth of corporate impact (i.e. how many rightsholders have rights
which are not being respected) and an examination of the severity of the negative human rights
impacts, alongside consideration of the likelihood of an adverse impact occurring or persisting.
An HRRA is a “snapshot” assessment, considering an operation at a particular point in time, while
taking into account past actions and anticipating likely risks. It is designed to be particularly
helpful for potential lenders, partners and equity investors doing their own human rights due
diligence on a potential investment. It can also be useful to the operating company as an early
stage form of human rights due diligence, used to plan further, more robust studies, such as a
full Human Rights Impact Assessment.

Because an HRRA is a relatively quick and inexpensive form of human rights due diligence, it
is not designed to reach a final judgment on all human rights issues it uncovers. For some issues,
it does identify and articulate clear human rights impacts. For others, either the existence of the
impacts, their extent, or their connection with the business operation will be uncertain. For these
issues, an HRRA raises and articulates specific topics as risks that may need further investigation
to reach conclusive, final determinations. Such issues are raised in the HRRA along with a clear
statement of the degree of probability that a specific human rights impact exists. Uncertainty is
gauged through a review of evidence gathered by assessors, evaluated by triangulating
dimensions of disagreement among claimants (e.g. management versus landholders, or policy
statements versus laborers), reliable facts and information from the company. An impact found
to be uncertain after its initial discovery may well turn out to be valid after further investigation.
The number and type of such human rights risks can be useful in making a decision whether or
not to invest in a particular operation.
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
I. PALM OIL

a. Uses and Production

Palm oil is a basic input into foods, cosmetics, and consumer products. It is used in a growing
number of industrial processes and a wide variety of products including cooking oil, processed
foods (including bread, margarine, chocolate, ice cream and other frozen foods), and consumer
goods such as soap, detergents, cosmetics and pharmaceuticals. In the last 15 years the globa
demand for palm oil has more than doubled, overtaking soy and rapeseed (canola) oil in tota
worldwide production. More palm oil is produced than any other plant oil, with 10% of the
world’s cultivated land now producing palm oil.

The oil palm plant is native to West Africa and grows best in a wet, hot, equatoria
environment. Over 90% of the worlds’ palm oil is grown in Indonesia and Malaysia. Oil palms are
planted as seedlings from a nursey and are fertilized as young plants. They are planted about
three meters apart. The areas between the plants need to be weeded (in Liberia “slashed”), and
herbicides and insecticides are applied by spray. The oil palm is extremely productive; the trees
can produce oil in as few as three years and continue to produce multiple harvests per year for
30 years. The palm nut produces two types of oil: “palm fruit oil” from the outer fibrous portion
of the fruit, and “palm kernel oil” from the hard inner kernel. The fruits (“fresh fruit bunches”
are harvested and sent to the mill to be processed. The mill produces raw palm fruit and palm
kernel oil that can be further refined.

b. Palm Oil in Liberia

Liberia remains an agricultural nation, with the lowest population density and highest quality
remaining forests in West Africa. After the civil wars ended in the early 2000s, the administration
of President Ellen Johnson Sirleaf pursued a pro-business development agenda that included
signing concession agreements leasing large tracts of land to foreign corporations for multiple
decades at very low cost. The rationale for these concessions was that the extreme need for
formal economic activity outweighed the value of current, largely subsistence agriculture. An
estimated 40% of the entire population of Liberia reside in these concessions. While the
government claims the right to make these concessions, it does not own the land it has leased in
any defensible legal sense. The land title situation in Liberia is extremely chaotic, a result of
political non-recognition of traditional land rights, compounded by decades of civil war that
dislocated entire populations, as well as an absence of reliable title records. The land subject to
a concession is often claimed by local people living, and relying, on it. The concession agreements
spawned the ongoing land disputes which now characterize large scale agriculture in Liberia.

Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate

Three large transnational palm oil companies, all based in South East Asia, have recently
entered Liberia:

e Sime Darby has four estates in the North East

* Golden Veroleum is developing ter __ lll

estates in the South
e EPO (controlled by the Malaysia-based KLK ON WORKER HEALTH AND
SAFETY

KLK) is operating and expanding two
estates, Palm Bay in Grand Bassa County

and Butaw Estate in Sinoe County The OSH department at the
Group’s Head Office ensures that

Sime Darby, Golden Veroleum, and KLK are all OSH requirements are applied
multi-billion-dollar, multinational corporate uniformly and consistently across all
conglomerates. They have sophisticated corporate operating centres. We are guided by
social responsibility policies and reports and are the KLK OSH Manual and Guidelines

members of the industry-leading Round Table on
Sustainable Palm Oil (“RSPO”).

which contains all our standards, safe

work procedures and standard
All three of the large palm oil companies have documentation used. To ensure
faced community resistance, including formal RSPO compliance, annual audits are done
complaints filed by Liberian communities. Most and corrective action taken where
notably, a violent demonstration against Golden necessary.
Veroleum in Butaw in 2015 triggered a wave of
arrests and an RSPO complaint, and a riot and arson at Sime Darby’s plantation in April 2016
caused millions of dollars in damage. The assessors interviewed numerous community
representatives and NGO leaders who believe that community-company disputes remain
unresolved and will continue in the future.

Ill. EQUATORIAL PALM OIL
a. Ownership and Corporate Structure

Equatorial Palm Oil Plc (“EPO”) is technically headquartered in the United Kingdom and trades
on the Alternative Investment Market of the London Stock Exchange. Its operating subsidiary for
the Palm Bay Estate is LIBINC Palm Oil Inc. (“LIBINCO”). EPO is part of a joint-venture with KL-
Kepong International Limited, a subsidiary of Kuala Lumpur Kepong Berhad (“KLK”), EPO’s parent
and ultimate controlling entity. KLK first gained control of EPO in 2014 and now owns 62.8% of
the company’s shares. KLK is a multinational company based in Malaysia with a market
capitalization over USS5 billion. It owns over 270,000 hectares of planted palm oil mostly in
Malaysia and Indonesia. While KLK has not put its name on the EPO operations, it is the company
which controls and is responsible for them.
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
b. Concession Agreements

The Concession Agreement “extension and assignment(s),” giving EPO the right to operate
was ratified by the Liberian legislature and signed by the President in 2008. It has a term of 50
years. It gives EPO the right to occupy and use land for palm oil production in two areas: the Palm
Bay Estate in Grand Bassa County, near the port city of Buchanan; and the Butaw Estate, in Sinoe
County, near the port city of Greenville. The Palm Bay Estate is the subject of this HRRA.

c. Palm Bay Estate

The Palm Bay Estate occupies 13,007 hectares of land as well as expansion areas totaling
20,234 hectares. Of the expansion land, half is set aside for future “out grower” programs in
which local farmers are enabled and supported to produce palm oil fruit sold to and milled by
EPO. Portions of the Estate are located in a former palm oil plantation that was originally
developed in the 1960s, and was abandoned during the civil wars (1989-2003). Twelve hundred
hectares of new plantings began in 2011, and these trees are just now coming into production
(bearing harvestable fruit).

i. Mill
Development of the Palm Bay Estate included the building of a mill in 2011, which was used
to process fresh fruit bunches from the aging trees of the old plantation. It is currently not
operating, and no palm oil can be produced until it is returned to service or replaced. An oil mill

at Palm Bay is due to be brought into operation in 2017 or 2018. The capacity of the mill is
expected to be 60,000 metric tons of fresh fruit bunches per hour.

ii. Workforce

Over 1500 people, of which 40% are women, are currently employed, directly as employees
or indirectly working for EPO subcontractors. While 98% of EPO employees are Liberian, some
Malaysia nationals are employed as managers and trainers. Palm Bay Estate has 1058 employees
and subcontractors; the Butaw Estate has 353. EPO reports that it paid wages of US$1.6 million
between October 2014 and May 2015. The mean salary during that time period was USS 143 a
month, or approximately USS 6.50 a day. Under the Collective Bargaining Agreement, field
workers with direct employment are entitled to a minimum gross salary of US$5.48 a day.

d. Company Standards

A corporation’s human rights responsibilities are set by the UNGPs and are not limited by its
own policies. However, policies and voluntary initiatives give further clarity as to the company’s
own operating standards. EPO is a KLK company, and KLK has adopted a number of policies
committing to and reinforcing its human rights responsibilities. In addition, KLK is a member of
the RSPO and seeks to make its palm oil products certified as RSPO compliant.

e. Human Rights Due Diligence
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Neither KLK or EPO have performed human rights due diligence on the Palm Bay Plantation.
(Interview, CSR21 personnel). UNGPSA Human Rights Risk Assessment prior to that acquisition

would have helped KLK understand contextual complications and human rights risks it was
acquiring.

The existence of a system which results in human rights due diligence is a human rights
“process indicator.” The lack of any human rights due diligence, as well as any company process
that would produce one, is itself a human rights failing. It is also a warning that unreported,
negative human rights impacts may be present.

GUINEA
SIERRA LEONE

20m tony
ati COTE D'IVOIRE

vIn Ca
(of Town

Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
IV. HUMAN RIGHTS RISKS AND ADVERSE IMPACTS AT EPO
a. Labor Rights

i. Employment Status

People who work for EPO are classified as “employees” or “subcontractors.*” Employees are
paid a wage per time worked, and are entitled to benefits such as housing for themselves and
their families, sick days and paid holidays, annual leave, maternity leave, medical care, education
for dependents, social group insurance, and death benefits. In addition, employees are members
of a union and covered by a Collective Bargaining Agreement (“CBA”). Subcontractors, on the
other hand, are considered casual, temporary labor and not employees. They are paid by a
middleman who has a contact with EPO to perform a certain defined task (such as weeding a
specified plot). Subcontractors receive no benefits, job security, or other standard protections.
EPO has no mechanism for ensuring that subcontractors receive adequate wages.

Liberian Law precludes using contract workers in place of long-term full-time employees.
Subcontractors may be used for short term needs or periodic work, but at Palm Bay they are used
in place of employees. At the Palm Bay Plantation, two thirds of the workforce are
subcontractors. Other large palm oil companies in Liberia use subcontractors as a small portion
(less than 10%) of their workforce and indicate that they are not used in place of employees
(Interviews, GVL and Sime Darby personnel). Union leaders validate that claim (Interviews, union
representatives).

There are indications that EPO may be evading Liberia’s labor laws while adversely affecting
labor rights. EPO may have sufficient control over the subcontractors’ work to be their legal
employer, a result it rejects.> Some workers report that subcontractors have been asked to give
new, invented names for themselves every six months, to record themselves as “new” short-
term hires and so lose the labor law’s mandated offer of permanent employment.® (per
Subcontractor interviews, confirmed by Employee interviews).

4 There are a small number (less than 30) direct contractors who have employment contracts with the company.
They are not included in the discussion of “subcontractors” below.

5 See the factors listed in Section 1.5 d), subsections i) — vii) in Liberia Decent Work Act.

® See Section 13.2, Decent Work Act.
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

ii. Right to a Just Remuneration—Subcontractors—Very High Risk

Right Probability Impact Rightsholders
Just Remuneration Certain Very High Subcontractors and
their dependents

Subcontractors are not paid by EPO, but are paid by middlemen who hire them for
“temporary” piece work. The tasks performed by subcontractors include circle weeding around
individual plants, general weeding, planting, and spraying (insecticides, herbicides). The pay rate
varies by task, contract and subcontractor, ranging from USS2 to US$4.25 a day.

The Universal Declaration of Human Rights guarantees all workers, “the right to just and
favourable remuneration ensuring for himself and his family an existence worthy of human
dignity .. .” (Article 23.3, UDHR; Article 11, UNCESCR).

Calculating a living wage requires consideration of real wages, dependents relying on a single
worker’s income, and basic living expenses. No authoritative human rights-based living wage
determination has been done which can be readily applied to the EPO’s subcontractors. The
“Extreme Poverty” level, as defined by the World Bank, results in the “severe deprivation of basic
human needs”’ and so a wage which subjects the workers and his or her dependents to such a
condition is not a living wage. The World Bank’s threshold for Extreme Poverty is US$1.90 per
day at the 2011 Purchasing Power Parity Rate for the local currency.2 The Purchasing Power
Parity (“PPP”) conversion rate for Liberia in 2011 is 0.5 (World Bank), making the Extreme
Poverty rate USSO.95 per day. Assuming subcontract workers receive US$4.25 per day worked
(the highest subcontractor rate) and a five-day work week with no other time off (no holidays,
no sick days, no maternity leave, etc.) the income per day is US$3.03. Over many interviews,
employees and subcontractors stated that the average plantation worker supports at least seven
dependents. However, household size in Liberia has been measured at 5.1 persons?°. Using the
more conservative assumption of 5.1 average family size along with the highest subcontract
worker’s wage yields a per capita per day income of USS$0.59. This is well below the World Bank’s
extreme poverty level of USS0.95 per day. Because subcontractors receive no benefits, this is the
total income. That is using the highest wage a subcontractor earns. Many subcontractors earn
less and have more dependents. For a daily wage of US$3.00 and seven dependents, the daily
income is USS0.27. By any measure, these are not living wages.

7 United Nations Report of the World Summit for Social Development, 1995.

8 Purchasing Power Parity takes into consideration the actual power of a set amount of exchange currency to acquire
necessities in a particular place.

° World Bank, http://data.worldbank.org/indicator/NY.GNP.MKTP.PP.CD?locations=LR

1° 2008 Population and Housing Census, Analytical Report on Population Size and Composition, Liberia Institute of
Statistics and Geo-information Services (LISGIS), Monrovia, Liberia, September 2011.
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Subcontractor income is not consistent with the Right to a Living Wage. This is a significant
negative human rights outcome from EPO’s practices. The misuse of employment status by EPO
to classify workers as subcontractors, combined with the unlivable wage scale (with no benefits)
results in negative impacts on the Right to Just Remuneration for contract workers, which has

compounding negative impacts on the Right to an Adequate Standard of Living for their
dependents.

Subcontractor prevalence in the workforce and wages are uncontested, the analysis is
conservative and so this analysis is rated CERTAIN. This impact directly affects several thousand
people. EPO does not respect these rights, and the negative impact is VERY HIGH. The risk to the
Right to Just Remuneration is VERY HIGH.

iii. Right to Safe Working Conditions, Right to Health-- High Risk

Right Probability Impact Rightsholders
Safe Working Highly Likely Very High Employees and
Conditions, Health Subcontractors

The basic tasks of the agricultural laborers at a a

palm oil plantation are planting, weeding, spraying
and harvesting. At Palm Bay, there were
widespread complaints about deficiency in the
personal protective equipment (“PPE”) provided or
used. This claimed deficiency was consistent with
the assessors’ observations. While a lack of
sufficient PPE can be a risk with slashing (in which
protective boots can protect against accidents) it is
a more severe problem for workers spraying
pesticides and herbicides. These include potentially
toxic chemicals which are normally only sprayed
with inhalation and other projection equipment.
Chemicals used by EPO at Palm Bay are listed in

Table 3. Safety materials will be provided

once every year according to their
needs or areas of we

ARTICLE XXXIV SAFETY
EQUIPMENT

The company __shall__provide
quality safety equipment__to
employees covered under this
agreement depending on the nature
of job done, and if the job exposes
them to inclement weather and

conditions.

Both employees and subcontractors
complained of the lack of PPE. One ex-
subcontractor said he quit rather than spray toxic
chemicals with no or inadequate protection. Lack of
PPE is expressed to be a major cause of employee dissatisfaction. All admitted that some PPE was
used sometimes, and this was confirmed by assessors’ visual inspections.

Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
Table 3 Chemicals Used at Palm Bay Estate

Protection needed:

Chemical or
Trade Name

Paraquat Herbicide Toxic to humans, toxic
to aquatic organisms
Fungicide | Hazardous substance, Yes Yes Yes
toxic to humans, toxic
to aquatic organisms
Ally Herbicide Toxic to aquatic Yes No No
; ANY organisms
Herbicide | Hazardous Substance, Yes Yes Yes
toxic to humans, very
toxic to aquatic
organisms
Herbicide Toxic to humans Yes No Yes
Insecticide | Hazardous substance, Yes No Yes
Toxic to humans
Insecticide | Hazardous substance, Yes No Yes
toxic to humans
Pesticide Toxic to humans Yes Yes Yes
240

In Response to these observations EPO responded: “We provide health and safety equipment
to all employees who need it, as demonstrable through full records of issuance forms. We keep
a rota for its use and return. EPO also undertakes ongoing training relating to safety practices in
order to instil a complete understanding in our employees of these measures’ crucial
importance.”! As stated, this makes no effort to justify the adequacy of PPE claimed to be
supplied and applies only to EPO employees, not subcontractors.

Toxicity Gloves/ Goggles/

: Respirator
protective P : y face
protection

clothing protection

Personal protective equipment is a fundamental health and safety requirement for plantation
field work. While the particular kinds of equipment may depend on the local situation and specific
work activities, a failure to provide complete and effective protective equipment is a clear
violation of the Right to Safe Working Conditions. This situation is widely complained about and
observable and so is considered HIGHLY LIKELY. This negative human rights impact applies to all
subcontract laborers, however many EPO employees also claimed that they were not given
adequate, or in some cases, any PPE. Personal observation showed cases of underequipped

+ Letter from Sandy Barblett, General Manager- Commercial, EPO, October 7, 2016.

10
Human Rights Risk Assessment
KLK EPO Palm Bay Estate

employees. Therefore, the group whose human rights are impacted include over one thousand
employees and subcontractors. This persistent, widespread, ongoing negative human rights
impact is VERY HIGH. The Risk to these rights is HIGH.

iv. Right to Collective Bargaining—High Risk

Right
Right to Collective
Bargaining

Probability

Impact Rightsholders
Employees who are

union members

There is a union operating at the Palm Bay Estate (General Agriculture and Allied Workers’
Union of Liberia (GAAWUL) Local#10-LIBINCO). Its members include non-management

EPO COMMITMENTS UNDER THE CBA:
HOUSING

ARTICLE XX: HOUSING & HEALTH RELATED
FACILITIES

The company shall construct, rehabilitate and
renovate employees housing in the estate to an
acceptable standard.

1. The company agreed to assign each
employee to an electrify apartment, in the
absence of that, the company shall pay
graduated housing allowance as follow:

a. Unskilled employee(s) $13.00

b. Skilled employee(s) | $15.00

2, It_is the sole responsibility of the
company to supply all camps where workers
live with safe drinking water_and_repair
damaged pumps ona regular basis.

2b The company _agreed_to_paint_all
company assigned houses _once_every two
years.

4. The company _shall__provide hand
pumps, toilets and bathrooms facilities to all of
its employees at its factory, workshop, nursery
and camps respectively. (emphasis added).

a1

employees. Subcontractors are not
unionized. The Union and company have
entered into a _ collective bargaining
agreement (CBA), effective January 1, 2015
and terminating December 31, 2017, and so
at present the CBA is at approximately the
middle of its term.

There were varying reports by employees
on the effectiveness of the Union, with the
overall consensus that on some issues the
company had simply not lived up to its
commitments. The Union has limited options
on how to enforce the CBA, and a labor
action of some kind is described as a
possibility in the near future. The
counterbalance is a fear of retaliation from
the company for any kind of complaint.
Assessors interviewed ex-employees who
claimed to have been fired for complaining to
the company, as well as current employees
who claimed to know people who had been
fired for complaining. Verifying these specific
claims is beyond the scope of an HRRA,
however, the fear of complaining was
palpable and overt. In many cases
employees’ first words to assessors were an
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
expression of fear of retaliation for speaking openly.

As detailed below, the company has not met its commitments to supply adequate housing
for workers (the underlined provisions in the text box on the previous page). The camp housing
is in poor condition. Two families are assigned to each apartment, which were designed and
intended for one family. There is no electricity in most of the houses and no running water. For
many camp dwellers there are no working or available water pumps, and water is obtained from
acreek downhill from the camp. There are often no sanitary facilities at all. There is no legitimate
reading of the CBA document that indicates that the Union agreed to a shared-housing
arrangement.

While there were numerous other complaints from employees and union officials
(overcrowding at the school, no lab tests available at the clinic, a lack of timely transportation,
no lunch break, etc.) the complaints listed above clearly violated the CBA. The company’s failure
to uphold CBA commitments constitutes a failure to respect the Right to Collective Bargaining.
The probability is CERTAIN. The failures are multiple and important and so the impact is HIGH.
The risk to the Right to Collective Bargaining is HIGH.

v. Freedom from Child Labor—Risk Present

Right Proba Impact Rightsholders
Child Labor Working Children

There were repeated, credible accounts of child labor among the subcontractors. These were
based on employees seeing people they knew, and whose ages they knew, working as
subcontractors. As explained above, the company does not hire subcontractors directly. The
assessors did not witness any obviously underage field workers, nor did they interview any that
admitted to being underage. Substantiating these reports is beyond the scope of an HRRA, but
should be the focus of future assessments.

EPO has responded to the reports of child labor as follows: “EPO has numerous systems in
place to prevent child labour and illegal employment, including the compulsory requirement for
full provision of employee tax codes, the requirement that sub-contractors be accredited by the
Ministry of Labor, and active supervision by our management teams to prevent these extremely
serious issues ever occurring. . . . [T]hese are serious allegations and we can assure you that the
matter will nonetheless be looked into thoroughly; . . ..”12

?2 Letter from Sandy Barblett, General Manager- Commercial, EPO, October 7, 2016.

12
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

Under the International Labour Organization’s Convention 138 - Minimum Age Convention,
(1973), “The minimum age for admission to any type of employment or work which by its nature
or the circumstances in which it is carried out is likely to jeopardise the health, safety or morals

of young persons shall not be less than 18 years.” Field work at Palm Bay Estate clearly constitutes
such work.

The probability level for impacts on this right is UNCERTAIN. The EPO claims to have
procedures in place to prevent this problem, but describes them in vague terms and then
expresses uncertainty about their effectiveness by noting that it plans to “look into” these
reports. This is not sufficient to support a conclusion that there is no child labor at Palm Bay. On
balance, there is sufficient evidence to conclude that a risk exists. If child labor exists, it is
reported to be common, but neither widespread nor rare. The human rights impact is HIGH. The
risk to Freedom from Children Labor is PRESENT.

b. Welfare Rights

i. Right to Health, Right to Adequate Housing (Employee Camp)—
Significant Risk

Probability Rightsholders
Clean Employees and their
Environment, families in camps
Water, Health,
Adequate Housing

The company has committed to providing housing to employees. The plantation is large and
the distances needed to travel to work make it advantageous to the company for the employees
to live within the plantation. Housing on large plantations is considered normal and a necessary
part of the functioning of the plantation. Corporate respect for the Right to Adequate Housing is
evaluated against standards of adequacy. As defined by the UN, “housing is not adequate if its
occupants do not have safe drinking water, adequate sanitation, energy for cooking, heating,
lighting, food storage or refuse disposal” (UN Habitat, Fact Sheet 21).43

The employee camp houses at Palm Bay were constructed by the prior plantation. The houses
are constructed of durable materials and are large enough to house a single family. The housing
provided has one medium sized room with two small rooms, one used for cooking and one for

+3 See e.g. CESCR General Comment No. 4: The Right to Adequate Housing (Art. 11 (1) of the Covenant)

Adopted at the Sixth Session of the Committee on Economic, Social and Cultural Rights, on 13 December 1991. The
Right to Adequate Housing, Fact Sheet 21. Rev. 1. Office of the United Nations High Commissioner for Human Rights
(“. .. where accommodation is provided by the employer, the fundamental human rights of workers must be
recognized ... “ p. 37).

13
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate
bathing. The bathroom has a non-functioning toilet and no running water. The houses have no
electricity.

In one camp visited there were no improved water or sanitation facilities.1* Open defecation
was practiced up gradient from their drinking water source. The same stream is also used for
bathing and washing clothes. Borehole pumps were present, but none were operating. 15 Oral-
fecal disease transmission in these circumstances is extremely likely, but not monitored by the
company. In another camp, the one borehole was inadequate for the needs of the population
and so a nearby stream was used as a water source.

In the worker camps, there are two families in apartments designed for one family, making
them badly overcrowded.’ Placing two families, most with many children, into one living space
was considered by all to be an invasion of privacy and an affront to their dignity. It also poses
risks of disease transmission, as respiratory illnesses spread more readily in tight and crammed
living spaces, while oral-fecal transmission occurs where inadequate sanitation affects drinking
water sources. The indoor cooking fires of two families also is a stress on the respiratory system
and may contribute further to respiratory impacts. The water is not tested and so its quality is
not known. The health profile of the population is also not known.

Overcrowding of housing was often the first complaint made by employees, followed by fear
over potential drinking water contamination.

The Concession Agreement lays out specific conditions for employee housing, and the
housing supplied at the plantation does not satisfy these conditions or meet human rights
standards. Taking into account both the known conditions in the camps and the absence of
community health data, without which EPO cannot identify or manage health risks, the
Probability level on the Right to Health is LIKELY. The number of employees given housing are a
few hundred, their dependents who live in the houses make the number of impacted
rightsholders several hundred. The impact is rated HIGH. The risks to these rights are
SIGNIFICANT.

44 This despite the fact that the company has committed in the Concession Agreement to construction 50 latrines in
the Concession area in the first two years alone. They are then to be increased taking into consideration “the
population of the concession area.” EPO also commits to “practice modern public health in accordance with
generally accepted health and sanitation procedures and Law.” (Section 7.1, Concession Agreement)

45 The Concession Agreement requires that EPO “ensure that all employee residential communities within the
Concession area are being supplied on a regular basis with safe drinking water.” (Section 7.3, Concession
Agreement). This has not occurred.

16 EPO is required to housing with “an acceptable standard of habitability for employees.” (Section 7.4, Concession
Agreement). This has not been met.

14
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
ii. Right to Health, Right to a Clean Environment, Right to Water—Risks

Present

Probability Rightsholders

Clean Communities downstream

Environment, of plantation
Water

The intersecting Rights to Health, a Clean Environment, and Water and Sanitation apply to
local communities as well as to employees. There are several villages around the periphery of the
plantation with varying levels of access to improved water and sanitation sources. There is a
concern voiced repeatedly that insecticide and herbicide spraying, along with erosion from
plantation work, has affected local ground and surface water. There were complaints expressed
by members of a community bordering the plantations about perceived increasing rates of
unusual diseases since the plantation started operations. The company does not publicize water
quality data in order to rebut, or confirm, these allegations. The water can be sampled and tested
and the lack of test results give no comfort to a community that is legitimately worried about a
potentially significant health concern.

The company’s Environmental Monitoring Reports to the EPA include only three surface
water monitoring points, sampled only once a quarter, and no groundwater monitoring. They
include no testing of pump water or water sources used for the camps. In addition, the
parameters selected for testing are general environmental factors (such as pH, TSS and metals)
and do not include public health parameters, such as fecal coliform levels. While the
Environmental Monitoring reports for 2015 had only one parameter that showed levels of
concern, the testing is minimal and does not answer the questions of whether the water used for
drinking is detrimental to public health. The parameter which showed an exceedance of
standards was fluoride (at 4.23 mg/L) which is likely indicative of influence from fertilizers,
herbicides or pesticides. This one result is not conclusive of harmful effects, and the human
health effects of the water quality remain largely untested and unexamined. With such
inadequate water quality and health data, it is not possible to determine if there are problems
and for which populations. The company’s decision not to monitor drinking water quality creates
a significant gap in efforts to respect the Right to Health.

Lacking probative data (owing to a lack of testing by EPO), the Probability level is UNCERTAIN.
This uncertainty also affects the ability to know the magnitude of the human rights impacts, so
these are considered VARIABLE. The risks to these rights are PRESENT.

15
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

c. Land Rights

i. Right to Property, Right to Development, Right to a Standard of
Living—Risks Present
Right Probability Impact Rightsholders
Property (Past Certain Very High Communities with land
Actions) claims
Property (Future Very High Communities with
Actions) continuing land claims

Land Tenure, Liberian Context: The land situation in Liberia complex. The administration of
Ellen Johnson Sirleaf (2007-2017) has overseen the return of stability and peace to Liberia and
has been characterized by the assignment of large land concessions to foreign investors.
Concession Agreements for rubber, oil palm and forestry cover 25% of the entire area of Liberia.1”
When extractive sector concessions are included, 40% of the country’s population live in areas
covered by concession agreements.!8 While many of these agreements are not likely to come to
fruition, they document the extent to which the central government has promoted an exchange
of land for economic activity.

Although the Government of Liberia claims ownership over all lands without formal title, the
land conceded to corporations in the Concession Agreements is traditionally owned and used by
local residents. Clear land titling has been undermined by outdated laws, poor record keeping,
the absence of titling processes for communal lands, and the widespread displacement o
Liberian during civil wars. As a result, when land rights under Concession Agreements have been
exercised by the foreign companies, the result has frequently been community hostility,
resentment, protests and violence. The government of Liberia has not actively managed this
problem, largely leaving foreign investors to address it as they see fit. There is little security o
title or rights, neither for a foreign investor whose entire enterprise is based on land use, nor for
a traditional possessor and user who also depends on the land for his or her livelihood.

Concession Agreement Risks: The Palm Bay Estate was originally occupied in 1964. The then-
concessionaire, with the backing of the Liberian government, took over the land, evicting loca’
inhabitants, sometimes by force. The painful memories of houses being burned and ancestra
lands being lost still persist in affected communities. The plantation was in operation until the
civil wars of the 1990s, when it was abandoned and fell into disuse.

1’ Liberia at a Crossroads: The Political Economy of Key Policy and Institutional Reforms in the Land Sector, Katelyn
Baldwin, Michaek Geerston and Ali Kaba, World Bank Conference on Land and Poverty, 2014.

48 Agnieszka Pacsynska (2016): Liberia Rising? Foreign direct investment, persistent inequalities and political
tensions, Peacebuilding, DOI: 10.1080/21647259.2016.1193938

16
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate

The EPO Palm Bay Concession Agreement, signed in 2008, explicitly incorporates the prior
Agreement from the 1960s and is an assignment of it. Legally, therefore, EPO steps into the shoes
of the original concessionaire (Concession Agreement, p.1). EPO has formally inherited the legacy

of its predecessor. If communities assert traditional land claims and deem violent forced eviction
as a corporate wrong, they have a legal basis for linking EPO to those evictions.

When EPO cleared and replanted some of the land of the original plantation between 2008
and 2014, it did so, legally, without the consent of local communities. As a result of these actions,
it became the subject of complaints by those communities, some of which escalated into claims
of violent social unrest. A formal complaint with the RSPO followed in 2013.19 In 2015, the RSPO
clearly ruled against EPO finding that it had acted without community consent.?°

Concession Agreement Opportunities: Local communities have responded to the Palm Bay
Estate’s redevelopment with mixed reactions. Eagerness for employment opportunities blends
with resentment at being ignored as rightful land users. There are many area inhabitants who
support the planation’s re-establishment and the resulting economic activity “as long as they

treat us fairly” (Community Member, interview). EE
EPO and Community Consent: After the RSPO ruling, and KLK FPIC POLICY
after KLK acquired control, EPO has changed its approach. Its
stated plan is to “only work where we are welcomed by
communities” (Gov. Rel. Manager Wisseh-Weah Bestman,
interview, reiterated in public statement). The company’s
position on this point is commendable. In 2015 it went through a
process of determining which communities contested its
occupation and use of parts of the concession property. It
identified five communities who were considered not to have
given consent. It has since launched an effort to reach agreement
with those communities and arrive at formal agreements. It
stated that the NGOs that had assisted communities (including
the well-known and respected Sustainable Development
Institute) had first been considered pure opponents, but were now seen as partners attempting
to reach real solutions. EPO is now attempting to work with them. In mid-2016, several
communities signed a Memorandum of Understanding in which the company committed to
proceed with expansion plans only if or when they obtain the free, prior and informed consent
(“FPIC”) of the affected communities. This is a positive development, but there remains a risk

Any new plantation
development will only
take place after
consulting with the

communities living in
the surrounding the
area and obtaining their
Free, Prior and Informed
Consent (“FPIC”).

19See Community Complaint to the RSPO against Equatorial Palm Oil filed October 2, 2013 on behalf of affected
communities by the Sustainable Development Institute.

20 Letter from Ravin Krishnan Complaints Coordinator, RSPO Complaints Panel to EPO dated March 4, 2015. Final
Decision on Complaint against Equatorial Palm Oil by Sustainable Development Institute of Liberia. June 14, 2015.

17
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate
that consent will not be unambiguously obtained, disputes will continue and current community
resentment and hostility will boil over in the future.

Corporate Complicity in State Human Rights Failings: Large tracts of land were taken through
opaque government procedures in Monrovia, with no consultation or consent of the
communities involved. The Liberian Government explicitly provides EPO “title to and possession
of” the land and commits to “defend and protect those rights for the benefit of [EPO]”
(Concession Agreement, Section 3.7). The government provides no such protections to its own
people or to the company. As noted in previous sections, the Liberian Government has failed to
enforce its Concession Agreement despite repeated and continuing breaches by EPO.

Potential Mitigating Factors: While entering into the Concession Agreement, in violation of
traditional land rights and without community consent, was a human rights failing by EPO, its
actions since entering into that agreement should also be considered. These actions fall into two
distinct time periods: 2008-2014, and 2015-present. Between the 2008 signing of the Concession
Agreement and the 2014 purchase of EPO by KLK, lands were replanted and operations were
reestablished. Communities that resisted were brushed aside by the company. Violence against
EPO, particularly as the company expanded was accompanied by a number of complaints,
including a successful community complain to the RSPO. In 2015, the company changed course
and agreed to suspend all new plantings in disputed areas and has begun a process of engaging
with communities over land use. This process appears to have been, and continues to be, rights
respectful and should be commended. However, it is still in progress and its success and
fulfillment cannot yet be determined. The past actions by the company did violate human rights,
the future actions are yet to be confirmed and their consequence are uncertain.

Potential Complicating Factors: Operations that generate large numbers of small grievances
from communities have the potential to face large and destabilizing grievances if mitigation is
not successful. Working standards, wage rates, and job instability are compounding factors when
the communities have already made successful complaints against land tenure approaches and
water quality concerns. If EPO’s engagement strategy is not accompanied by on-the-ground
change, “lasting peace” is unlikely to result.

For the past actions, the company did not respect land rights. For the current and future
actions, the company’s statements are positive, but their effects on the ground will depend on
future events. These are therefore rated as probability UNCERTAIN and impacts VERY HIGH, and
the risk to these rights are PRESENT.

V. FURTHER ACTIONS

The adverse human rights impacts of EPO’s operations generate risks for the Investor. Some
of these risks can be managed and the human rights impacts mitigated. Currently, EPO and KLK
have the responsibility under the UNGPS to avoid, mitigate and manage these risks and impacts.

18
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate
While recommendations and proposed action items are beyond the scope of an HHRA, it is hoped
that these initial findings and analyses will assist those efforts.

19
vi.

20

REFERENCES

Human Rights Risk Assessment
KLK EPO Palm Bay Estate

a. People Interviewed

xxiv.
XXV.
xxvi.
xxvii.
xxviii.

EPO Palm Bay

Patrick Jallah- RsSPO Documentation Officer

Wisseh Weah Bestman- Government Liaison Manager
J. K. Flomo—Camp New York manager

Woloqueh T. Corporal Sec. General Camp

J. Vacannaroy M. Payeconto. Vice Principle EPO Primary School
Julie—RN EPO Clinic

John Eastman—Human Resources Assistant Manager
Lawrence Reed—CSR21

Mark Nunn—CSR21

Union President Jonathan Tukpah

Union Secretary General Stan Wisseh

Numerous inhabitants of nearby communities
Tuesday Boyogaro — Disabled ex-employee

Joshua Kporzon—Disabled ex-employee

Joseph Tobay—Disabled ex-employee

Numerous employees

Numerous subcontractors

Numerous camp residents

EPO Butaw

Kanesh Surwaraji Plantation Manager

Darius W. Boe, President, Liberia Forest Products Inc. Workers Union
Baccus Wiah RSPO Documentation Officer

John F. Scott, PA, Officer in Charge of the clinic

Fortee B. Nimely, Principle, plantation school

Communities and Camps

Inhabitants of company camps on the Palm Bay Estate
Inhabitants of company camps on the Butaw Estate
Inhabitants of local communities near the Palm Bay Estate
Inhabitants of local communities near the Butaw Estate
Squatters currently allowed to remain on the Butaw Estate
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
iv. Environment Protection Agency

xxix. Jerry T. Toe—Manager Department of Compliance and Enforcement
xxx. John K. Jallah Dr. Assistant Manager, Environmental Research and
Standards Compliance and Enforcement Department

v. NGOs

xxxi. Representatives of the Sustainable Development Institute

xxxii. Silas Siakor, former Director of the Sustainable Development Institute
xxxiii. Representatives of the International Senior Lawyers Project
xxxiv. Other opposition groups and individuals

b. Partial List of Documentary Sources and References

2008 Population and Housing Census Final Results. Liberia Institute of Statistics and Geo-
Information Services (LISGIS). May 2009.

2012 Findings on the Worst Forms of Child Labor—Liberia. United States Department of Labor’s
Bureau of International Labor Affairs.

2014 Annual Report. Land Commission, Republic of Liberia.

A survey by the International Union of Food, Agricultural, Hotel, Restaurant, Catering, Tobacco
and Allied Workers' Associations (IUF)and the Berne Declaration. February 2009.

AAK Group Statement: The Use of Paraquat in palm oil plantations. September 2010.

An Act Adopting the Environment Protection and Management Law of the Republic of Liberia,
Approved: November 26, 2002.

An Act Ratifying the Concession Agreement between the Republic of Liberia and LIBINC Oil Palm
Inc. Approved May 22, 2008. Published by Ministry of Foreign Affairs, Monrovia, Liberia.

An Act to Establish the Community Rights Law of 2009 with Respect to Forest Lands, Approved
October 16, 2009, Published by Authority of the Ministry of Foreign Affairs.

An Act to Repeal Title 18 of the Executive Law, Labour Practices Ls and to Establish in lieu thereof
the Decent Work Act, 2015. Approved June 26, 2015.

Asserting Community land rights using RSPO complaint procedures in Indonesia and Liberia. Tom
Lomax. lied, Forest Peoples Programme. 2015.

Code of Conduct for Members of THE ROUNDTABLE ON SUSTAINABLE PALM OIL

Collective Bargaining Agreement Between Equatorial palm oil (Liberia)INC. LIBINCO Oil Palm
(LIBINCO) And General Agriculture and Allied Workers’ Union of Liberia (GAAWUL-Local#10-
LIBINCO Workers District#4 Grand Bassa County Liberia (January 1, 2016-December 31, 2017)

21
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
Collective Bargaining Agreement Between Equatorial Palm Oil Group (Liberia) Inc. (EPO)/Liberia

Forest Products Inc. (LFFI) and Liberia Forest Products Inc. Workers Union, Butaw, Sanquin
District, Sinoe County Liberia.

Complaints Panel Meeting Minutes for the relevant time period up to and including the 30 June
2016, Meeting No. 6/2016

Conflict Palm Oil in Practice, 2015 Status Report and Customer Briefing, Rainforest Action
Network

CSR21 microsite Equatorial Palm Oil and the Community,
http://www.csr21.org/company/equatorial-palm-oil

Employment Policy, Ministry of Labour, Republic of Liberia. 2009.

Environmental & Social Impact Assessment Report Tarjuwon oil Palm Development Project
15,400 Hectare, Tarjuwon District Sinoe Country, Liberia. Green Consultancy Inc. October 1,
2013.

Environmental Impacts of Oil Palm —Practical Considerations in Defining Sustainability for Impacts
on the Air, Land and Water. S. Lord and J. Clay.

EPO Annual Report and Accounts for the years ended 30 September 2014 and 2015.
EPO Interim Results for the six months ended 31 March 2016.
EPO Joint Venture Agreement, up to $35.5m Funding & Board Appointment. 11 April 2014.

EPO Quarterly Compliance Reports (2"4 and 3 Quarter 2015) to Environmental Protection
Agency.

EPO Sustainability Report 2015.

Everyone must eat? Liberia, Food Security and Palm Oil. Lakshmi Balachandran, Elizabeth Herb,
Shahbano Tirmizi and Erin O’Reilly of Columbia University's School of International and Public
Affairs. April 2013.

Exploitative Labor Practices in the Global Palm Oil Industry. Prepared by Accenture for Humanity
United. 2012.

Final Decision on Complaint Against Equatorial Palm Oil by Sustainable Development Institute of
Liberia. June 14, 2015.

Final Environmental, Social and Health Impact Assessment Report. LIBINCO Palm Bay Oil Palm
Estate, Liberia. Coastal & Environmental Services. June 2013.

Goodbye Paraquat: Palm Oil, Banana and Tea Producers Saying No to Hazardous Pesticide. IUF,
The Berne Declaration. http://www.panap.net/en/p/post/pesticides/303

22
Van Human Rights Risk Assessment

KLK EPO Palm Bay Estate

High Carbon Stock (HCS) Study of the Sustainable Palm Oil Manifesto: A detailed description.
October 22, 2014.

Human Rights Council Working Group on the Universal Periodic Review Twenty-second session.
Draft report of the Working Group on the Universal Periodic Review Liberia. Geneva, 4-15
May 2015.

Human Rights Watch, World Report 2014: Liberia

Industrial Oil Palm Development: Liberia’s Path to Sustained Economic Development and Shared
Prosperity? Lessons from the East. Matthias Rhein, SeventyThree Pte. Ltd. Rights + Resources.
February 2015.

Investments into the Agribusiness, Extractive, and Infrastructure Sectors of Liberia. An Overview.
The Rights and Resources Group. January 2013.

KLK Response to RAN’s Report Titled “Conflict Palm Oil in Practice” available at
http://www.rspo.org/file/2014 04 08 KLK's Response to RAN's Article (ConflictPalmOil
Production) FINAL.pdf

KLK Sustainability Policy 14-Jan-2015 http://www.klk.com.my/wp-
content/uploads/2015/03/FINAL-KLK-Sustainability-Policy-with-footnote-14-Jan-2015.pdf

KLK website www.klk.com
Labor Law of Liberia, Title 18.

Land Grab or Responsible Development? Oil Palm Concessions in Liberia. Teaching Case Study
School of International and Public Affairs, Columbia University. 2013.

Land Rights Policy, Approved by the Land Commission, Republic of Liberia on May 21, 2013

Large-Scale Land Acquisitions in Liberia Case studies and some legal aspects on the palm oil
sector. Bread for the World-Protestant Development Service. June 2013.

Letter from Equatorial Palm Oil to Ravin Krishnan, Complaints Coordinator, RSPO dated
December 31, 2013.

Letter from Ravin Krishnan Complaints Coordinator, on behalf of the RSPO Complaints Panel to
EPO dated March 4, 2015.

Letter from Sandy Barblett, General Manager—Commercial, Equatorial Palm Oil, to Mark Wielga,
Director Nomogaia, dated October 7, 2016.

Liberia at a Crossroads: The Political Economy of Key Policy and Institutional Reforms in the Land
Sector. Katelyn Baldwin, Michael Geerston and Ali Kaba. Paper prepared for presentation at
the “2014 World Bank Conference on Land and Poverty” March 24-27, 2014.

23
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
Liberia Comprehensive Food Security and Nutrition Survey. CFSNS. JUNE 2013

Liberia Demographic and Health Survey. 2013 Liberia Institute of Statistics and Geo-Information
Services (LISGIS) Monrovia, Liberia Ministry of Health and Social Welfare Monrovia, Liberia
National AIDS Control Program Monrovia, Liberia ICF International Inc. August 2014.

Liberia Universal Periodic Review Second Cycle. Report by the Unitec Nations in Liberia.
December 2014.

Liberia: Insecurity of Land Tenure, Land Law and Land Registration in Liberia. The World Bank,
Environmental and Natural Resources, Africa Region. October 22, 2008.

Liberia’s Constitution of 1986

Liberia-Environmental threats & Opportunities. United States Agency for International
Development. December 2014.

Loan Agreement in respect of advance of US$2,000,000 loan between Kuala Lumpur Kepong
Berhad and Liberian Palm Developments Limited

Malaysia: Severe health effects of pesticides on workers in oil palm plantations. World Rainforest
Movement. 2008.

Material Safety Data Sheet for various herbicides and insecticides.

Memorandum of Understanding between The Elders, Community Leaders and Residents of Tarlo
Town, Layah Town, Nuhn town and Qlakpojelay and EPO/LIBINC dated May 2, 2016.

No End to Exploitation-The Rights of Liberian Communities Palmed off: The Impact of SIFCA’s
Operations on Communities in Liberia. Social Entrepreneurs for Sustainable Development.
June 2014.

Numerous news stories from the Liberian and international press.

Agnieszka Pacsynska (2016): Liberia Rising? Foreign direct investment, persistent inequalities and
political tensions, Peacebuilding, DOI: 10.1080/21647259.2016.1193938

Palms of Controversies: Oil Palm and development Challenges. Alain Rival, Patrice Levang. Center
for International Forestry Research. 2014.

Paraquat: Unacceptable health risks for users. 3rd Edition. Berne Declaration, Pesticide Action
Network UK, Pesticide Action Network Asia & the Pacific. March 2011.

Principles and Criteria for the Production of Sustainable Palm Oil 2013

Quarterly Progress Report to RSPO re complaint by SDI, 15t Quarter July- September 2015.

24
Van Human Rights Risk Assessment
KLK EPO Palm Bay Estate
Report on the Liberia Labour Force Survey. 2010 Liberian Institute of Statistics Geo-Information

Services (LISGIS) and Liberian Ministry of Labour

Respecting Rights? Assessing Oil Palm Companies’ Compliance with FPIC Obligations. Maryland
Oil Palm Plantation in south-east Liberia. A report by Forest Peoples Programme (UK) and
Social Entrepreneurs for Sustainable Development (Liberia). December 2015.

Roundtable for Responsible Palm Oil website http://www.rspo.org, including:
RSPO Africa Roadshow. SHARP smallholder workshop in Monrovia, Liberia, November 2012.
RSPO Complaint against EPO, October 2, 2013. Sustainable Development Institute.

RSPO P&C 2013: Audit Checklist for assessing compliance

Second Quarter Progress Report on SDI Complaint Oct. — Dec. 2015, submitted by EPO to RSPO
January 7, 2016.

Signing their Lives away: Liberia’s Private Use Permits and the Destruction of Community-Owned
Rainforest. Global Witness, Save My Future Foundation, SDI. September 2012.

So Who Owns the Forest? An Investigation into forest ownership and customary land rights in
Liberia. Liz Alden Wily. Sustainable Development Institute 2007.

Sustainable Palm Oil Manifesto.

Talking Peace: A Population-Based Survey On Attitudes About Security, Dispute Resolution, And
Post-Conflict Reconstruction In Liberia. Patrick Vinck, Phuong Pham and Tino Kreutzer.
Human Rights Center University of California Berkeley. June 2011.

The New Snake Oil? Violence, Threats, and False Promises at the Heart of Liberia’s Palm Oil
Expansion. Global Witness. July 2015.

The Republic of Liberia National Export Strategy, Oil Palm Export Strategy, 2014-2018.

The WHO Recommended Classification of Pesticides by Hazard and Guidelines to Classification
2009. World Health Organization 2009.

Uncertain Futures: Impacts of Sime Darby on Communities in Liberia. Silas Koanan’Ayoung Siakor.
August 2012.

US Department of Labor 2014 Findings on the Worst Forms of Child Labor, Liberia.

Walking with villagers: How Liberia’s Land Rights Policy was shaped from the grassroots. Ali Kaba
and Gaurav Madan. lied, SDI and Namati. 2014.

25
